Exhibit 10.2

LABORATORY CORPORATION OF AMERICA HOLDINGS

MASTER SENIOR EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

(Effective February 10, 2009)

PURPOSE

The purpose of this Laboratory Corporation of America Holdings Master Senior
Executive Severance Change In Control Plan (the “Plan”) is to provide severance
benefits for a select group of management employees in the event that there is a
Change in Control of Laboratory Corporation of America Holdings (“LabCorp”). The
Plan is not intended to duplicate severance benefits provided to certain
employees who have entered into individual agreements relating to employment or
the termination thereof or are receiving benefits under the Laboratory
Corporation of America Holdings Amended and Restated Master Senior Executive
Severance Plan

ARTICLE I

DEFINITIONS

When used in this Plan and initially capitalized, the following words and
phrases shall have the following meanings unless the context clearly requires
otherwise:

1.1       “Base Salary” shall mean, as to any Covered Employee for any period,
his annual base salary rate, as of his Qualifying Termination, which is paid to
him by the Company during his employment for such period, before reduction
because of an election between benefits or cash provided under a plan of the
Company maintained pursuant to Section 125 or 401(k) of the Internal Revenue
Code of 1986, as amended, and before reduction for any other amounts contributed
to any other employee benefit plan.

1.2       “Cause” shall mean, as to any Covered Employee, that such Covered
Employee shall have committed prior to his termination of employment with the
Company any of the following acts:

(a)       an intentional act of fraud, embezzlement, theft, or any other
material violation of law in connection with his duties or in the course of his
employment with the Company;

 

(b)

the conviction of or entering of a plea of nolo contendere to a felony;

 

(c)

alcohol intoxication on the job or current illegal drug use;

 

(d)

intentional wrongful damage to tangible assets of the Company;

(e)       intentional wrongful disclosure of material confidential information
of the Company and/or materially breaching the noncompetition or confidentiality
provisions of

 

--------------------------------------------------------------------------------

the Company’s Employment Agreement and Confidentiality Statement or any other
noncompetition or confidentiality provisions covering the activities of such
employee;

(f)        knowing and intentional breach of any employment policy of the
Company; or

(g)       gross neglect or misconduct, disloyalty, dishonesty, or breach of
trust in the performance of the Covered Employee’s duties that is not corrected
to the Board’s satisfaction within 30 days of the Covered Employee receiving
notice thereof.

 

1.3

“Change in Control” shall mean an event of a nature that:

(a)       any “person” (as the term is defined in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (“the Exchange Act”)) who is not
now presently but becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 40percent or more of the Company’s outstanding securities except
for any securities purchased by any tax-qualified employee benefit plan of the
Company; or

(b)       individuals who constitute the Board on the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board (including any such directors whose
election was so approved), or whose nomination for election by the Company’s
stockholders was approved by the Incumbent Board (including such directors whose
election was so approved), shall be for purposes of this clause (b), considered
as though he or she were a member of the Incumbent Board; or

(c)       a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Company or similar transaction occurs in
which the Company is not the resulting entity.

1.4       1.4        “Company” shall mean Laboratory Corporation of America
Holdings and any successor corporation.

 

1.5

“Covered Employee” shall mean an employee described in Article II of the Plan.

1.6       “Designated Group” shall mean any one of the groups of employees
designated as such on Schedule 1 attached hereto.

 

1.7

“Effective Date” shall mean February 10, 2009.

 

1.8

“Employer” shall mean the Company.

 

1.9

“Good Reason” shall mean:

 

 

2

 



 

--------------------------------------------------------------------------------

(a)       a material reduction in the base salary or targeted bonus as a percent
of a base salary without the consent of the employee;

(b)       relocation to an office location more than 75 miles from the
employee’s current office without the consent of the employee; or

(c)       a material reduction in job responsibilities and duties or transfer to
another job without the consent of the employee.

Notwithstanding the foregoing, “Good Reason” shall not include a reduction in
base salary or target bonus of the Covered Employee where such reduction is
pursuant to a Company-wide reduction of base salaries and/or target bonuses.

1.10     “Plan” shall mean the Laboratory Corporation of America Holdings Master
Senior Executive Change in Control Severance Plan, as the same may hereafter be
amended from time to time.

 

1.11

“Qualifying Termination” shall mean:

(a)       involuntary Termination without Cause within 36 months following a
Change in Control; or

voluntary Termination with Good Reason within 36 months following a Change in
Control; however, notwithstanding the foregoing, the voluntary Termination by
the Covered Employee must occur within 90 days after the occurrence of the Good
Reason and after the Company has received notice of the Good Reason event and
failed to cure within 30 days after receiving such notice. Otherwise, such
Termination shall be considered voluntary Termination without Good Reason and
not a Qualifying Termination.

Notwithstanding the foregoing, “Qualifying Termination” shall not mean any
Termination of an employee’s employment with the Company by reason of death,
disability, or retirement of the employee.

1.12     “Severance Pay” shall mean the sum payable as set forth in Section 3.1
of the Plan.

1.13      “MIB Average Bonus” shall mean the total dollar amount of the last
three MIB Bonuses paid to the Covered Employee divided by 3. If, however, the
Covered Employee has received less than three MIB Bonuses during the term of the
Covered Employee’s employment, then the MIB Average Bonus shall equal the total
dollar amount of the MIB Bonuses paid to the Covered Employee divided by the
number of MIB Bonuses received by the Covered Employee.

1.14     “MIB Bonus” shall mean the bonus paid to the Covered Employee under the
Laboratory Corporation of America Holdings Management Incentive Bonus Plan.

1.15     “Term” shall mean the period commencing on the Effective Date and
ending at the time determined in accordance with Section 7.2.

 

 

3

 



 

--------------------------------------------------------------------------------

1.16     “Termination” shall cover all terminations of employment referred to
under this Plan and shall mean a “separation from service” as defined in Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) as amended.

ARTICLE II

COVERED EMPLOYEES

2.1       Status as a Covered Employee. Any management employee of the Company
designated by the Board to participate in the Plan and who is at the time of a
Qualifying Termination such a designated employee shall be eligible to receive
the benefits described in the Plan. As of the Effective Date, those employees so
designated by the Board are as set forth on the attached Schedule 1. No employee
who is entitled to receive payments under (1) an individual agreement relating
to benefits payable upon said employee’s termination of employment, or (2) the
Amended and Restated Master Senior Executive Severance Plan, shall be a Covered
Employee, even if his or her position is listed on Schedule 1.

ARTICLE III

SEVERANCE PAY

3.1       Amount of Severance. Subject to Sections 3.2 and 3.3, upon the
occurrence of a Qualifying Termination and the execution by the employee of a
Special Severance Agreement in substantially the form attached as Exhibit A
(such agreement to be executed within 30 days of the Qualifying Termination or
within 45 days of the Qualifying Termination if necessary to comply with the
requirements of the Age Discrimination in Employment Act of 1967), which will
contain, among other things, noncompetition, nonsolicitation, duty of loyalty,
confidentiality, and release provisions that shall apply to each severance
arrangement during, and in certain instances after, the time when any severance
payments are being made to each employee, the Company shall pay Severance Pay to
a Covered Employee in an amount equal to the mathematical product of multiplying
the factor shown on Schedule 1 for the Designated Group to which the employee
belongs at the time of termination, times the sum of the Covered Employee’s Base
Salary plus MIB Average Bonus. Additionally, such Covered Employee shall be
entitled, for up to six months following a Qualifying Termination, to
reimbursement by the Company of the Applicable Premium for the continuation of
those health benefits for which he or she qualified at the time of the
Qualifying Termination, pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA), to the extent actually paid by the Covered
Employee.

 

3.2

Effect on Other Benefit Programs.

(a)       The Severance Pay provided for hereunder is not intended to duplicate
any payments to which a Covered Employee would otherwise be entitled under any
individual agreement relating to employment (or the termination thereof) with
the Company. Accordingly, no Severance Payment shall be payable under the Plan
to any employee of the Company who is a party to such an agreement, unless such
employee expressly waives his right to receive all payments and all other
benefits thereunder and expressly elects to receive Severance Payments pursuant
to this Plan in lieu of any

 

 

4

 



 

--------------------------------------------------------------------------------

payment and other consideration that would otherwise be provided to him pursuant
to any such agreement.

(b)       By the acceptance of any Severance Pay under the Plan, a Covered
Employee shall be deemed to waive, release, and forever discharge any and all
claims to the payment of any severance benefit under any severance plan or
program of the Company other than the Plan or Agreement.

3.3       Limitation on Amount of Severance Pay. Notwithstanding any other
provision of this Plan, the total of the Severance Pay plus the Applicable
Premiums to be paid to or on behalf of a Covered Employee shall not exceed three
times the Covered Employee’s Annual Compensation during the year immediately
preceding his termination of service. “Annual Compensation” means the total of
all compensation, including wages, salary, and any other benefit of monetary
value, whether paid in the form of cash or otherwise, that was paid as
consideration for the employee’s service during the year or that would have been
so paid at the employee’s usual rate of compensation if the employee had worked
a full year.

3.4       No Duty to Mitigate. A Covered Employee shall not be required by
reason of the Plan to mitigate damages or the amount of his Severance Pay under
the Plan by seeking other employment or otherwise, nor shall the amount of such
payments be reduced or adjusted by compensation earned by the Covered Employee
as a result of employment after his Qualifying Termination.

ARTICLE IV

CESSATION OF BENEFITS

4.1       Reemployment With the Company. If an employee already has received
benefits under the Plan, a Covered Employee who recommences employment with the
Company shall not be entitled to any further benefits under the Plan.

4.2       Breach of the Special Severance Agreement. If an employee breaches any
material term of the Special Severance Agreement, he or she shall be entitled to
no further benefits under the Plan. For purposes of this section, any violation
of the confidentiality, noncompetition, nonsolicitation, release, or duty of
loyalty provisions shall be considered “material.”

ARTICLE V

DISTRIBUTION OF CASH PAYMENTS

5.1       Severance Pay. The Company shall pay the Covered Employee the amount
to which he or she is entitled under Section 3.1 as follows: (a) 50 percent of
the total Severance Pay due, less statutory deductions, shall be paid within 30
days following the execution of a Special Severance Agreement, but in no event
shall be paid later than March 15 of the year following the year in which the
Qualifying Termination occurred; and (b) the remaining 50 percent of Severance
Pay, less statutory deductions, shall be paid within 30 days following the
one-year anniversary of the execution of the Special Severance Agreement, but
only if the employee has complied in all material respects with the terms and
conditions of the Special Severance Agreement. Notwithstanding the foregoing,
all payments due hereunder shall be completed

 

 

5

 



 

--------------------------------------------------------------------------------

within 24 months of the termination of the Covered Employee’s employment, but
payments shall be due hereunder only if the employee has complied in all
material respects with the terms and conditions of the Special Severance
Agreement. Each payment specified under this Section 5.1 shall be deemed to be
separate payments.

Notwithstanding any provisions of this Plan to the contrary, if the Covered
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and determined pursuant to procedures adopted by the Company) at the time
of such Covered Employee’s Qualifying Termination and if any portion of the
payments or benefits to be received by the Covered Employee upon a Qualifying
Termination would be considered deferred compensation under Section 409A of the
Code, amounts that would otherwise be payable pursuant to this Plan during the
six-month period immediately following the Covered Employee’s Qualifying
Termination (the “Delayed Payments”) and benefits that would otherwise be
provided pursuant to this Plan (the “Delayed Benefits”) during the six-month
period immediately following the Covered Employee’s Qualifying Termination (such
period, the “Delay Period”) shall instead be paid or made available on the
earlier of (i) the first business day of the seventh (7th) month following the
date of the Covered Employee’s Qualifying Termination or (ii) the Covered
Employee’s death (the applicable date, the “Permissible Payment Date”). The
Company shall also reimburse the Covered Employee for the after-tax cost
incurred by the Covered Employee in independently obtaining any Delayed Benefits
(the “Additional Delayed Payments”).

With respect to any amount of expenses eligible for reimbursement under Section
3.1 and 5.1, such expenses shall be reimbursed by the Company within thirty (30)
calendar days following the date on which the Company receives the applicable
invoice from the Covered Employee but in no event later than December 31 of the
year following the year in which the Covered Employee incurs the related
expenses; provided, that with respect to reimbursement relating to the
Additional Delayed Payments, such reimbursement shall be made on the Permissible
Payment Date. In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Covered Employee’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.

It is the intention of the parties that payments or benefits payable under this
Plan not be subject to the additional tax imposed pursuant to Section 409A of
the Code. To the extent such potential payments or benefits could become subject
to such Section, the Company may amend this Plan with the goal of giving the
Covered Employee the economic benefits described herein in a manner that does
not result in such tax being imposed.

For purposes of Section 409A of the Code, a Covered Employee’s right to receive
any “installment” payments pursuant to this Plan shall be treated as a right to
receive a series of separate and distinct payments.

5.2       Gross-Up for Excise Tax. In the event that the Covered Employee
becomes entitled to payment hereunder pursuant to Section 3.1, if such Covered
Employee will be subject to excise tax (the “Excise Tax”) under Section 4999 of
the Code, the Company shall pay to such Covered Employee as additional Severance
Pay an amount (the “Gross-Up Payment”) which, after payment by such Covered
Employee of all taxes (including any federal, state and local

 

 

6

 



 

--------------------------------------------------------------------------------

income tax and excise tax upon the payment provided for by this Section 5.2)
allows the Covered Employee to retain an amount of the Gross-Up Payment equal to
the Excise Tax. For purposes of determining whether a Covered Employee will be
subject to the Excise Tax and the amount of such Excise Tax, (i) any other
payments or benefits received or to be received by such Covered Employee in
connection with a Change in Control of the Company or the Covered Employee’s
termination of employment (whether pursuant to the terms of any other plan,
arrangement or agreement with the Company, any entity whose actions result in a
Change in Control of the Company or any entity affiliated with the Company or
such entity) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel selected by the Company’s
independent auditors and reasonably acceptable to the Covered Employee such
other payments or benefits (in whole or in part) do not constitute parachute
payments, including by reason of Section 280G(b)(4)(A) of the Code, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, or are otherwise not subject to the Excise Tax, (ii)
the amount of payments treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of payments or benefits conferred on such
Covered Employees by reason of the Change of Control or (B) the amount of excess
parachute payments within the meaning of Section 280G(b)(1) of the Code (after
applying clause (i), above), and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder, the Covered Employee shall repay
to the Company, at the time that the amount of such reduction in Excise Tax is
finally determined, the portion of Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest, penalties or additions payable by the Covered Employee with
respect to such excess) at the time that the amount of such excess finally is
determined. The Covered Employee and the Company each shall reasonably cooperate
with the other in connection with any administrative or judicial proceedings
concerning the existence of liability for Excise Tax. The Gross-Up Payment shall
be reduced by the amount of any other such gross-up payment made to the Covered
Employee pursuant to a separate agreement or provision of any award which would
be included in the calculation of “parachute payments” described above, to avoid
the duplication of any gross-up payments. Any Gross-Up payment made by the
Company shall be paid to the Covered Employee no later than the end of the
Covered Employee’s taxable year following the Covered Employee’s taxable year in
which he or she remits the taxes to the taxing authority.

ARTICLE VI

ADMINISTRATION OF PLAN

6.1       In General: Delegation. The Plan shall be administered by the Board.
The Board shall have sole and absolute discretion to interpret where necessary
all provisions of the Plan

 

 

7

 



 

--------------------------------------------------------------------------------

(including, without limitation, by supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan), to determine the rights and status under the Plan of employees or
other persons, to resolve questions or disputes arising under the Plan, and to
make any determinations with respect to the benefits payable hereunder and the
persons entitled thereto as may be necessary for the purposes of the Plan.
Without limiting the generality of the foregoing, the Board is hereby granted
the authority (i) to determine whether a particular termination of employment
constitutes a “Qualifying Termination,” and (ii) to determine whether a
particular employee is a “Covered Employee” under the Plan.

The Board may delegate any of its administrative duties, including, without
limitation, duties with respect to the processing, review, investigation,
approval, and payment of Severance Pay to a named administrator or
administrators. The Board’s determination of the rights of any employee
hereunder shall be final and binding on all persons.

6.2       Regulations. The Board may promulgate any rules and regulations that
it deems necessary to carry out the purposes of this Plan, or to interpret the
terms and conditions of the Plan; provided, however, that no rule, regulation,
or interpretation shall be contrary to the provisions of the Plan. The rules,
regulations, and interpretations made by the Board, and any determination of
entitlement to benefits hereunder, shall be final and binding on any employee or
former employee of the Company.

6.3       Claims for Benefits and Review of Denials. A terminating Covered
Employee will be considered for benefits under the Plan automatically. Any other
employee of the Company who believes he is entitled to a benefit under the Plan
may make a claim for such benefit by submitting a written statement to the Board
of Directors setting forth the benefit to which the claimant deems himself
entitled, and the factual basis for his claim.

The Board of Directors or its delegate (hereinafter “Board of Directors” for
purposes of Section 6.3 only) will make a determination of whether an employee
recognized by the Board of Directors as a Covered Employee is entitled to
benefits under this Plan no later than the day prior to the date of such
employee’s termination. The Board of Directors will act on any other application
(including a claim of status as a Covered Employee made as part of a claim for
benefits) or make any other determination it is requested to make under the Plan
and will inform the employee of its decision within 30 days of the date the
application or request is made, unless a longer time is required by special
circumstances, in which event the claimant will be notified in writing of the
special circumstances and of the expected decision date. The determination will
be made no later than 90 days after the date the application or request is
received. If the determination is a denial of a claim, the Board of Directors
will notify the claimant in writing of the denial, setting forth the specific
reasons for the denial and referring specifically to the Plan provisions on
which the denial is based. The notice also will contain a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material is necessary. The notice will
provide appropriate information to the claimant on steps to appeal the denial.
The claimant will have 60 days from the date of the notice to request review of
the decision by the Board of Directors and may review pertinent documents and
submit any additional information along with the request for review that he or
she deems pertinent. A decision on review will be made within 60 days of receipt
of the request for review, except that the time for rendering the decision may
be extended to 120 days when

 

 

8

 



 

--------------------------------------------------------------------------------

special circumstances make it necessary to do so, in which event the claimant
will be notified in writing of the extension, informed of the special
circumstances, and informed of an expected decision date. The decision on
review, if it is a denial of the claim, will be in writing, will specify the
provisions of the Plan on which it is based, and will set forth specific reasons
for the denial.

ARTICLE VII

AMENDMENT OR TERMINATION OF PLAN

7.1       Right to Amend or Terminate. The Company reserves the right to alter,
amend, or terminate the Plan at any time. Any change in the terms of the Plan
(including termination of the Plan) that results from the exercise of the
Company’s right to alter, amend, or terminate the Plan may be applicable to
active and/or former employees, including employees who separated from service
prior to the date on which the Company exercises its power to alter, amend, or
terminate the Plan, provided, however, that no such change in the terms of the
Plan will affect the amount of any benefit that was paid prior to the date on
which such change is adopted, or any benefit promised in a Special Severance
Agreement that was fully executed prior to the date on which such change is
adopted. Only the Board of Directors may exercise the Company’s reserved rights
under this paragraph. No officer, employee, or representative of the Company has
the authority to promise or represent that anyone’s coverage and/or benefit
under the Plan is or will be exempt from the Company’s reserved right to alter,
amend, or terminate the Plan at any time, unless such promise or representation
is in writing and signed by hand by the President of the Company.
Notwithstanding the foregoing, the Plan and a Covered Employee’s participation
in the Plan shall not be terminated for 36 months following a Change in Control.

7.2       Termination. This Plan shall continue in force until such time as the
Board shall terminate the Plan. Notwithstanding the foregoing, the Plan and a
Covered Employee’s participation in the Plan shall not be terminated for 36
months following a Change in Control.

ARTICLE VIII

METHOD OF FUNDING

8.1       Plan is Not Funded. The Company shall pay benefits under the Plan from
current operating funds. No property of the Company is or shall be, by reason of
this Plan, held in trust for any employee of the Company, nor shall any person
have any interest in or any lien or prior claim upon any property of the Company
by reason of this Plan or the Company’s obligations to make payments hereunder.

ARTICLE IX

MISCELLANEOUS

9.1       Limitation on Rights. Neither the establishment of the Plan nor
participation herein shall give any employee the right to be retained in the
service of the Company or any rights to any benefits whatsoever, except to the
extent specifically set forth herein.

9.2       Headings. Headings of Articles and Sections in this instrument are for
convenience only and do not constitute any party of the Plan.

 

 

9

 



 

--------------------------------------------------------------------------------

9.3       Gender and Number. Unless the context clearly indicates otherwise, the
masculine gender when used in the Plan shall include the feminine, and the
singular number shall include the plural and the plural number the singular.

9.4       Tax Withholding. The Company may withhold from any amounts payable
under this Plan all federal, state, city, or other taxes as shall be required to
be withheld pursuant to any law or governmental regulation or ruling.

Governing Law. The Plan shall be construed and governed in all respects in
accordance with the internal substantive laws of the State of Delaware.

 

IN WITNESS WHEREOF, the undersigned authorized officer of the Company has
executed this document on the 10th day of February, 2009.

LABORATORY CORPORATION OF AMERICA HOLDINGS

 

By: /s/ F. Samuel Eberts III

 

 

10

 



 

--------------------------------------------------------------------------------

Schedule 1 to

Amended and Restated Master Senior Executive Severance Plan

 

Designated Groups, Covered Employees,

and Benefit Levels

 

Designated Group

Covered Employees

Severance Benefit for Change In Control Event as a Multiple of Base Salary Plus
MIB Average Bonus

President

President

3X

Executive Vice Presidents

All Executive Vice Presidents

2X

Senior Vice Presidents

All Senior Vice Presidents

1X

 

 

 

 